EXHIBIT 10.1

FIRST AMENDMENT, dated as of March 9, 2007 (this “Amendment”), to the Super
Priority Debtor In Possession and Exit Credit and Guarantee Agreement, dated as
of August 21, 2006, (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among NORTHWEST AIRLINES CORPORATION, a
Delaware corporation, a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code (as defined below) or such entity that becomes a guarantor and a
loan party hereunder pursuant to Section 5.5 of the Credit Agreement, as
applicable (“Holdings”), NORTHWEST AIRLINES HOLDINGS CORPORATION, a Delaware
corporation, a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code or such entity that becomes a guarantor and a loan party
hereunder pursuant to Section 5.5 of the Credit Agreement, as applicable
(“NWAC”), NWA INC., a Delaware corporation, a debtor and debtor in possession
under Chapter 11 of the Bankruptcy Code or such entity that becomes a guarantor
and a loan party hereunder pursuant to Section 5.5 of the Credit Agreement, as
applicable (“NWA”), NORTHWEST AIRLINES, INC., a Minnesota corporation, a debtor
and debtor in possession under Chapter 11 of the Bankruptcy Code or such entity
that becomes the borrower and loan party hereunder pursuant to Section 5.5 of
the Credit Agreement, as applicable (the “Borrower”); the several banks and
other financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”); the Syndication Agent, the Documentation Agent, the
Co-Syndication Agent, the Co-Documentation Agent, the Agent, the Co-Arrangers,
the Joint Lead Arrangers and the Collateral Agent named therein; and CITICORP
USA, INC., as Administrative Agent for both the DIP Facilities and the Exit
Facilities (in such capacity, the “Administrative Agent”).

R E C I T A L S:

A.            The Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as herein set forth.

B.            The Lenders hereby consent to such amendments on the terms and
conditions contained herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms which are defined in the Credit Agreement are used herein as therein
defined.

2.             Amendments.

(a)           Subject to the satisfaction of the conditions precedent set forth
in Section 3(a) of this Amendment, the following amendments to the Credit
Agreement shall become effective:

(i)             The definition of the term “Hedging Obligations” shall be
amended and restated to read in its entirety as follows:

“Hedging Obligations”:  as to any Person, all obligations and liabilities of
such Person under any Interest Rate Protection Agreement, Fuel Hedging Agreement
or Currency Exchange Rate Protection Agreement, which are payable upon the
termination of such agreement.  Hedging Obligations under Specified Hedging
Agreements shall be valued on a mark-to-market basis from time to time


--------------------------------------------------------------------------------


pursuant to a methodology agreed to among the Borrower, the applicable
counterparty, and the Administrative Agent, which shall also include an
agreement among the Borrower, the applicable counterparty, and the
Administrative Agent as to the maximum amount of Hedging Obligations under such
Specified Hedging Agreements that can be included as “Obligations” under and as
defined in this Agreement.

(ii)            The definition of the term “Specified Currency Exchange Rate
Protection Agreement” shall be amended and restated to read in its entirety as
follows:

“Specified Currency Exchange Rate Protection Agreement”:  any Currency Exchange
Rate Protection Agreement entered into by the Borrower and any Person that, at
the time such Person entered into such Currency Exchange Rate Protection
Agreement, was a Lender or Lender Affiliate designated by the relevant Lender
and the Borrower, by written notice to the Administrative Agent, as a Specified
Currency Exchange Rate Protection Agreement, which notice shall include a copy
of an agreement providing for (i) a methodology agreed to by the Borrower, such
Lender or Lender Affiliate and the Administrative Agent of valuing on a
mark-to-market basis the amount of Hedging Obligations under such Specified
Currency Exchange Rate Protection Agreement from time to time and (ii) an agreed
upon maximum amount of Hedging Obligations under such Specified Currency
Exchange Rate Protection Agreement that can be included as “Obligations” under
and as defined in this Agreement.

(iii)           The definition of the term “Specified Hedging Agreement” shall
be amended and restated to read in its entirety as follows:

“Specified Hedging Agreement”;  any Specified Currency Exchange Rate Protection
Agreement, any Specified Interest Rate Protection Agreement or any Specified
Fuel Hedging Agreement.

(iv)          The definition of the term “Specified Interest Rate Protection
Agreement” shall be amended and restated to read in its entirety as follows:

“Specified Interest Rate Protection Agreement”:  any Interest Rate Protection
Agreement entered into by the Borrower and any Person that, at the time such
Person entered into such Interest Rate Protection Agreement, was a Lender or
Lender Affiliate designated by the relevant Lender and the Borrower, by written
notice to the Administrative Agent, as a Specified Interest Rate Protection
Agreement, which notice shall include a copy of an agreement providing for (i) a
methodology agreed to by the Borrower, such Lender or Lender Affiliate and the
Administrative Agent of valuing on a mark-to-market basis the amount of Hedging
Obligations under such Specified Interest Rate Protection Agreement from time to
time and (ii) an agreed upon maximum amount of Hedging Obligations under such
Specified Interest Rate Protection Agreement that can be included as
“Obligations” under and as defined in this Agreement.

(v)           Section 1.1 of the Credit Agreement shall be amended by adding the
following new definitions in the appropriate alphabetical order:

2


--------------------------------------------------------------------------------


“First Amendment Date”: March 9, 2007.

“Fuel Hedging Agreement”:  any swap, collars, forward, future or derivative
transactions or options or similar agreements or arrangements involving, or
settled by reference to, fuel commodities.

“Specified Fuel Hedging Agreement”:  any Fuel Hedging Agreement entered into by
the Borrower and any Person that, at the time such Person entered into such Fuel
Hedging Agreement, was a Lender or Lender Affiliate designated by the relevant
Lender and the Borrower, by written notice to the Administrative Agent, as a
Specified Fuel Hedging Agreement, which notice shall include a copy of an
agreement providing for (i) a methodology agreed to by the Borrower, such Lender
or Lender Affiliate and the Administrative Agent of valuing on a mark-to-market
basis the amount of Hedging Obligations under such Specified Fuel Hedging
Agreement from time to time and (ii) an agreed upon maximum amount of Hedging
Obligations under such Specified Fuel Hedging Agreement that can be included as
“Obligations” under and as defined in this Agreement.

(vi)          The first sentence of Section 2.8(a) of the Credit Agreement shall
be amended and restated to read in its entirety as follows:

The Borrower will pay a fee on all outstanding Letters of Credit at a per annum
rate equal to the Applicable Rate then in effect with respect to Eurodollar
Loans, shared ratably among the Revolving Lenders and payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date (it being
understood that with respect to all Letters of Credit amounts outstanding prior
to the First Amendment Date, such fee shall be at a per annum rate equal to the
Applicable Rate as in effect with respect to Eurodollar Loans prior to the First
Amendment Date and with respect to all Letter of Credit amounts outstanding on
or after the First Amendment Date, such fee shall be at a per annum rate equal
to the Applicable Rate as in effect with respect to Eurodollar Loans on or after
the First Amendment Date).

(vii)         Section 6.2(h) of the Credit Agreement shall be amended by
replacing the phrase “the Chief Financial Officer” appearing therein with the
phrase “a Responsible Officer”.

(b)           Subject to the satisfaction of the conditions precedent set forth
in Section 3(a) and Section 3(b) of this Amendment, the definition of the term
“Applicable Rate” shall be amended and restated to read in its entirety as
follows:

“Applicable Rate”:

(a) with respect to Loans outstanding prior to the First Amendment Date, (i) 
1.50%, in the case of ABR Loans, and (ii) 2.50%, in the case of Eurodollar
Loans, and

(b) with respect to Loans outstanding on or after the First Amendment Date,
(i) 1.00%, in the case of ABR Loans, and (ii) 2.00%, in the case of Eurodollar
Loans.

3


--------------------------------------------------------------------------------


(c)           Subject to the satisfaction of the conditions precedent set forth
in Section 3(a) and Section 3(c) of this Amendment, the following amendments to
the Credit Agreement shall become effective:

(i)             The proviso in the definition of the term “Obligations” shall be
amended and restated to read in its entirety as follows:

provided, however, that the aggregate amount of all Hedging Obligations under
all Specified Hedging Agreements at any time outstanding that shall be included
as “Obligations” shall not exceed $150,000,000.

(ii)            Clause (ii) of the first paragraph of Section 2.4 of the Credit
Agreement shall be amended and restated to read in its entirety as follows:

(ii) does not result in (A) the sum of (1)  the aggregate unpaid principal
amount of the Term Loans then outstanding plus (2) the aggregate amount of
Revolving Extensions of Credit of all Revolving Lenders then outstanding
exceeding (B) the Maximum Amount.

(iii)           Clause (z) of Section 2.6(a) of the Credit Agreement shall be
amended and restated to read in its entirety as follows:

(z) the sum of (1)  the aggregate unpaid principal amount of the Term Loans then
outstanding plus (2) the aggregate amount of Revolving Extensions of Credit of
all Revolving Lenders then outstanding would exceed the Maximum Amount.

(iv)          The first sentence of Section 3.2(b) of the Credit Agreement shall
be amended and restated to read in its entirety as follows:

In addition, if at any time the sum of (i) the aggregate unpaid principal amount
of the Term Loans then outstanding plus (ii) the aggregate amount of Revolving
Extensions of Credit of all Revolving Lenders then outstanding exceeds the
Maximum Amount, the Borrower shall immediately prepay the Loans in an amount
equal to such excess.

(v)           The definition of the term “Total Appraised Value Ratio” shall be
amended and restated to read in its entirety as follows:

“Total Appraised Value Ratio”:  at any time, the ratio of (a) Total Appraised
Value (determined as of the then most recent Appraisal of the Pool Assets) to
(b) the sum of (i) the aggregate unpaid principal amount of all Term Loans then
outstanding, plus (ii) the aggregate Revolving Commitments of all Revolving
Lenders then in effect or, if the Revolving Commitments have been terminated,
the amount of aggregate Revolving Extensions of Credit of all Revolving Lenders
then outstanding, plus (iii) the amount of all Hedging Obligations under all
Specified Hedging Agreements then outstanding not to exceed $150,000,000, and
plus (iv) any Pari Passu Obligations (for purposes of this definition, Pari
Passu Obligations shall include any Pari Passu Commitments).

3.             Effectiveness.

4


--------------------------------------------------------------------------------


(a)           The effectiveness of this Amendment (excluding Sections 2(b) and
2(c) hereof) is subject to the satisfaction on the First Amendment Date of the
following conditions precedent:

(i)             the Administrative Agent shall have received this Amendment,
executed and delivered by the Administrative Agent, Holdings, the Borrower and
the Required Lenders;

(ii)            the Bankruptcy Court shall have entered an order (in
substantially the form of Exhibit A hereto and otherwise in form and substance
reasonably satisfactory to the Administrative Agent), which shall be certified
by the Clerk of the Bankruptcy Court as having been duly entered (the
“Authorizing Order”), the Authorizing Order shall be in full force and effect
and shall not have been vacated, reversed, modified, amended or stayed without
the written consent of the Required Lenders and, if the Authorizing Order is the
subject of a pending appeal in any respect, neither the making of the Loans nor
the performance by the Loan Parties of their respective obligations under the
Loan Documents shall be the subject of a presently effective stay pending
appeal.

(iii)           the Administrative Agent shall have received (1) all fees then
due and payable in connection with this Amendment; and (2) all expenses payable
by the Borrower as set forth in the Credit Agreement for which invoices have
been presented (including the reasonable fees and expenses of legal counsel) on
or before the First Amendment Date;

(iv)          the Lenders shall have received an updated business plan as set
forth in the Borrower’s disclosure statement;

(v)           the Administrative Agent shall have received a certificate of each
Loan Party, dated the date hereof substantially in the form of Exhibit B hereto,
with appropriate insertions and attachments; and

(vi)          The Administrative Agent shall have received the executed legal
opinions of counsel to the Borrower and the Guarantors, addressing such matters
as the Administrative Agent shall reasonably request, including, without
limitation, the enforceability of all Loan Documents.

(b)           In addition to the satisfaction of the conditions precedent set
forth in Section 3(a) hereof and to the extent not received by the
Administrative Agent on or prior to the First Amendment Date, the effectiveness
of Section 2(b) of this Amendment is subject to the Administrative Agent’s
receipt after the First Amendment Date of this Amendment executed by each
Lender.

(c)           In addition to the satisfaction of the conditions precedent set
forth in Section 3(a) hereof and to the extent not received by the
Administrative Agent on or prior to the First Amendment Date, the effectiveness
of Section 2(c) of this Amendment is subject to the Administrative Agent’s
receipt after the First Amendment Date of a duly executed amendment to the
Intercreditor Agreement in form and substance satisfactory to the Administrative
Agent, together with the appropriate consent of U.S. Bank National Association.

4.             Representation and Warranties.  Each of the Guarantors and the
Borrower hereby represents and warrants that, after giving effect to the
provisions of this Amendment, (a) each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents is true and correct
in all material respects on and as of the date hereof as if made on and as of
such date, except to the extent that such representation and warranty refers to
an earlier date, in which case it is true and correct in

5


--------------------------------------------------------------------------------


all material respects as of such earlier date, and (b) no Default or Event of
Default has occurred and is continuing.

5.             Continuing Effect of the Credit Agreement.  This Amendment shall
not constitute an amendment of any other provision of the Credit Agreement not
expressly referred to herein and shall not be construed as a waiver or consent
to any Default, Event of Default or future action on the part of any Loan Party
that would require the consent of the Lenders or the Administrative Agent. 
Except as expressly amended hereby, the provisions of the Credit Agreement are
and shall remain in full force and effect.  Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.

6.             Counterparts.  This Amendment may be executed by the parties
hereto in any number of separate counterparts (including facsimiled
counterparts), each of which shall be deemed to be an original, and all of which
taken together shall be deemed to constitute one and the same instrument.

7.             Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent.

8.             Reaffirmation.  Each of the Guarantors hereby acknowledges and
reaffirms all of its obligations and undertakings under each of the Loan
Documents to which it is a party and acknowledges and agrees that subsequent to,
and after taking account of the provisions of this Amendment, each such Loan
Document is and shall remain in full force and effect in accordance with the
terms thereof.

9.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]

6


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

NORTHWEST AIRLINES CORPORATION

 

 

 

 

By:

/s/ DANIEL B. MATTHEWS

 

 

Name: Daniel B. Matthews

 

 

Title: Sr. Vice President & Treasurer

 

 

 

 

 

 

 

NORTHWEST AIRLINES HOLDINGS

 

CORPORATION

 

 

 

 

By:

/s/ DANIEL B. MATTHEWS

 

 

Name: Daniel B. Matthews

 

 

Title: Sr. Vice President & Treasurer

 

 

 

 

 

 

 

NWA INC.

 

 

 

 

By:

/s/ DANIEL B. MATTHEWS

 

 

Name: Daniel B. Matthews

 

 

Title: Sr. Vice President & Treasurer

 

 

 

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

By:

/s/ DANIEL B. MATTHEWS

 

 

Name: Daniel B. Matthews

 

 

Title: Sr. Vice President & Treasurer

 

 

 

 

 

 

 

CITICORP USA, INC., as

 

Administrative Agent, Lender and Issuing Lender

 

 

 

 

By:

/s/ JAMES MCCARTHY

 

 

Name: James McCarthy

 

 

Title: Managing Director/Vice President

 

SIGNATURE PAGE TO
THE FIRST AMENDMENT TO
THE SUPER PRIORITY DEBTOR IN POSSESSION AND
EXIT CREDIT AND GUARANTY AGREEMENT


--------------------------------------------------------------------------------


 

Signature page to the First
Amendment, dated as of March 9,
2007, to the Northwest
Airlines, Inc. Credit Agreement

 

 

 

 

 

 

 

 

 

[Name of Lender]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO
THE FIRST AMENDMENT TO
THE SUPER PRIORITY DEBTOR IN POSSESSION AND
EXIT CREDIT AND GUARANTY AGREEMENT

 


--------------------------------------------------------------------------------


 

Exhibit A to the First
Amendment, dated as of March 9,
2007, to the Northwest
Airlines, Inc. Credit Agreement

(attached)

 


--------------------------------------------------------------------------------


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:

)

Chapter 11

 

)

 

NORTHWEST AIRLINES CORPORATION., et al.,

)

Case No. 05-17930 (ALG)

 

)

 

Debtors.              

)

Jointly Administered

 

FIRST AMENDED FINAL ORDER AUTHORIZING DEBTORS TO OBTAIN
SECURED POST-PETITION FINANCING ON A SUPER-
PRIORITY BASIS PURSUANT TO 11 U.S.C. §§ 105, 362, 363, 364, and 507(b)

Upon the motion (the “Motion”) dated February 23, 2007 of the above-captioned
debtors and debtors-in-possession (the “Debtors”),(1) including Northwest
Airlines, Inc. (the “Borrower”), and Northwest Airlines Corporation, Northwest
Airlines Holdings Corporation and NWA Inc. (the “Guarantors” and, together with
the Borrower, the “Loan Parties”), seeking this Court’s authorization pursuant
to sections 364(c), 364(d)(1), and 507(b) of the Bankruptcy Code, 11 U. S. C. §§
101-1330 (the “Bankruptcy Code”), and Rules 2002, 4001(c) and 9014 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) (i) for the Loan
Parties to enter into a First Amendment to Super Priority Debtor in Possession
and Exit Credit and Guarantee Agreement substantially in the form of the draft
attached hereto as Appendix B (the “First Amendment”), amending their existing
Post-Petition Financing (as defined below), to, among other things, reduce the
interest rate upon the satisfaction of the condition precedent set forth in
Section 3(b) of the First Amendment, accelerate the payment of certain deferred
fees, expand the

--------------------------------------------------------------------------------

(1)                                                  The Debtors are the
following entities: Northwest Airlines Corporation; NWA Fuel Services
Corporation; Northwest Airlines Holdings Corporation; NWA Inc.; Northwest
Aerospace Training Corp.; Northwest Airlines, Inc.; MLT Inc.; Compass Airlines,
Inc. f/k/a Northwest Airlines Cargo, Inc.; NWA Retail Sales Inc.; Montana
Enterprises, Inc.; NW Red Baron LLC; Aircraft Foreign Sales, Inc.; NWA
Worldclub, Inc.; and NWA Aircraft Finance.

2


--------------------------------------------------------------------------------


definition of “Hedging Obligations” to include fuel hedges and, upon the
satisfaction of the condition precedent set forth in Section 3(c) of the First
Amendment, increase the dollar amount of “Hedging Obligations” included in the
“Obligations”; (ii) for the Loan Parties to continue to obtain post-petition
financing (the “Post-Petition Financing”) under a commitment of $1,225,000,000
(the “Commitment”) (including up to $75,000,000 of Letters of Credit (“Letters
of Credit”)), pursuant to the Super Priority Debtor in Possession and Exit
Credit and Guarantee Agreement (as amended by the First Amendment and as further
amended from time to time, the “Amended Credit Agreement”)(2) among the
Borrower, the Guarantors, Citicorp USA, Inc., as Administrative Agent and
Collateral Agent (the “A&C Agent”), JPMorgan Chase Bank, N.A., as syndication
agent for the DIP Facilities and the Exit Facilities, Deutsche Bank Trust
Company Americas, as documentation agent for the DIP Facilities and the Exit
Facilities, Morgan Stanley Senior Funding, Inc., as co-syndication agent for the
DIP Facilities and the Exit Facilities, U.S. Bank National Association, as agent
for the DIP Facilities and the Exit Facilities, Citigroup Global Markets Inc.
and J.P. Morgan Securities Inc., as joint lead arrangers and joint book runners
for the DIP Facilities, Citigroup Global Markets Inc. and Deutsche Bank
Securities Inc., as joint lead arrangers and joint book runners for the Exit
Facilities, Morgan Stanley Senior Funding, Inc., as co-arranger, Calyon New York
Branch, as co-documentation agent and co-arranger, and the other financial
institutions from time to time parties to the Amended Credit Agreement,
including, without limitation, the fronting and issuing banks for the Letters of
Credit (collectively, the “Lenders”), and for the Loan Parties to execute the
Amended Credit Agreement, revolving loan promissory notes and term loan
promissory notes to the extent set

--------------------------------------------------------------------------------

(2)                                                  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Amended Credit Agreement.

3


--------------------------------------------------------------------------------


forth in the Amended Credit Agreement (the “Notes”), the Route Security
Agreement and other Security Documents and all ancillary documents in connection
with any of the foregoing (collectively, the “Loan Documents”); (iv) for the
Loan Parties to grant the Lenders, pursuant to sections 364(c) and 364(d) of the
Bankruptcy Code, first priority priming liens and security interests, subject
only to (A) the Carve-Out (as hereinafter defined) and (B) any non-avoidable,
valid and perfected Permitted Liens (as defined in the Amended Credit Agreement)
in existence on the Petition Date and any non-avoidable valid Permitted Liens
(as defined in the Amended Credit Agreement) in existence on the Petition Date
that were perfected subsequent to the Petition Date as permitted by section
546(b) of the Bankruptcy Code, in each case, other than the Specified Primed
Liens (as hereinafter defined) (collectively, “Pre-Petition Permitted Liens”),
in all of the Collateral, including, without limitation, all Pacific Routes and
related Slots and Gate Leaseholds, and the proceeds and products thereof, to
secure the Loan Parties’ obligations under the Loan Documents, including,
without limitation, the Obligations; (iv) for the Loan Parties to grant the
Lenders administrative super-priority in payment with respect to such
obligations over any and all administrative expenses of the kinds specified in
sections 503(b), 507(b) and 546(c) of the Bankruptcy Code other than as
described below; and (v) for the Borrower to utilize the proceeds of the
Post-Petition Financing to fund, among other things, (a) fees and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) due and
payable under the Loan Documents, (b) the working capital needs of the Borrower
and its Subsidiaries from time to time, and (c) for other general corporate
purposes of the Borrower; and due and proper notice of the Motion pursuant to
Bankruptcy Rule 4001 having been given; and a hearing on the Motion having been
held before this Court on March 8, 2007; and upon the entire record made at the
hearing, and this Court having found good and sufficient cause appearing
therefor;

4


--------------------------------------------------------------------------------


IT IS HEREBY FOUND AND CONCLUDED that:

A.            On September 14, 2005 (the “Petition Date”), the Debtors each
filed a voluntary petition for relief with this Court under chapter 11 of the
Bankruptcy Code (the “Chapter 11 Cases”).  The Debtors are continuing in
possession of their property, and operating and managing their businesses, as
debtors-in-possession, pursuant to sections 1107 and 1108 of the Bankruptcy
Code.

B.            This Court has jurisdiction over the Chapter 11 Cases and the
Motion pursuant to 28 U.S.C. §§ 157(b) and 1334.  The Motion presents a core
proceeding as defined in 28 U.S.C. § 157(b)(2).  Pursuant to an order of the
Court, the Chapter 11 Cases have been consolidated for procedural purposes only
and are being jointly administered.

C.            Prior to the Petition Date, the Debtors entered into the
Pre-Petition Amended Credit Agreement and various facilities with U.S. Bank
National Association, including among others (i) that certain Second Amended and
Restated Reimbursement Agreement, dated as of September 13, 2005, by and between
Borrower and U.S. Bank National Association (“U.S. Bank”), as amended, (ii) that
certain Second Amended and Restated Merchant Credit Card Processing Agreement
dated as of September 13, 2005, by and between the Borrower and U.S. Bank
relating to the processing of credit cards, as amended, and (iii) that certain
Amended and Restated Guaranty by Borrower in favor of U.S. Bank, as amended, to
secure the obligations of MLT Inc. to U.S. Bank under that certain Amended and
Restated Credit Card Processing Agreement dated as of September 13, 2005, by and
between MLT Inc. and U.S. Bank relating to the processing of credit cards, as
amended (collectively, the “U.S. Bank Facility”).  The Debtors also entered
into, with U.S. Bank, the Processing Agreements, the Co-Branded Credit Card
Agreement, the Corporate Credit Card Program and two other L/C

5


--------------------------------------------------------------------------------


Facilities, each of which capitalized terms is defined in the Final Order issued
by this Court on October 7, 2005.  Such Final Order, together with the Final
Orders of this Court issued on January 27, 2006 and April 12, 2006 in respect of
the L/C Facilities are hereinafter called the “U.S. Bank Orders”.

D.            The first $150 million of obligations arising under or related to
the U.S. Bank Facility (the “Pari Passu Obligations”) and the obligations under
the $975 million Pre-Petition Amended Credit Agreement were secured by pari
passu first priority liens on various aircraft and other assets owned by the
Loan Parties, including the Collateral (collectively, the “Pre-Petition
Collateral”).

E.             All obligations arising under or relating to the Pre-Petition
Amended Credit Agreement are referred to herein as the “Repaid Obligations.”

F.             After the Pari Passu Obligations, the next $500 million of
obligations arising under or related to the U.S. Bank Facility (the “Second Lien
Obligations”) were secured by a Lien upon the Pre-Petition Collateral
subordinate to the Lien securing the Repaid Obligations and the Pari Passu
Obligations.

G.            Prior to the Petition Date, the Debtors entered into (i) that
certain Payment Agreement, dated as of July 25, 2003, between the Pension
Benefit Guaranty Corporation (the “PBGC”) and the Borrower, (ii) the Aircraft
Mortgage and Security Agreement by the Borrower in favor of PBGC and (iii) the
Route Security Agreement by the Borrower in favor of PBGC (collectively, the
“PBGC Documents”).  All obligations arising under or related to the PBGC
Documents (the “PBGC Obligations”) were secured by a Lien upon the Pre-Petition
Collateral subordinate to the Lien securing the Repaid Obligations, the Lien
securing the Pari Passu Obligations and the Lien securing the Second Lien
Obligations.

6


--------------------------------------------------------------------------------


H.            Upon entry of the Original Order (as hereinafter defined), the
Debtors (i) caused the Liens on the Pre-Petition Collateral securing the Repaid
Obligations to be forever released and discharged, and (ii) obtained secured
financing with a priming Lien on the Collateral with priority pari passu with
the Liens securing the Pari Passu Obligations and with priority over the Liens
securing the Second Lien Obligations and the PBGC Obligations.  Subsequent to
the entry of the Original Order, the PBGC Obligations were settled and resolved
and the Liens securing the PBGC Obligations were forever released and
discharged.  Pursuant to the terms of the First Amendment, the Loan Parties
intend to amend the existing Intercreditor Agreement among the Debtors, the A&C
Agent, U.S. Bank and the PBGC  to reflect release of the Liens securing the PBGC
Obligations, and the changes in the definitions of Hedging Obligations and
Obligations under the Amended Credit Agreement (the existing Intercreditor
Agreement, as amended and restated as anticipated in the First Amendment (if so
amended and restated) and as otherwise amended from time to time, the
“Intercreditor Agreement”).  Upon entry of this Order, the Post-Petition
Financing shall have a priming Lien on the Collateral with priority pari passu
with the Liens securing the Pari Passu Obligations and with priority over the
Liens securing the Second Lien Obligations (collectively, the Pari Passu
Obligations and the Second Lien Obligations are referred to herein as the
“Surviving Obligations”) pursuant to section 364(d)(1) of the Bankruptcy Code
and the terms of the Intercreditor Agreement.  The Liens on the Collateral
securing the Surviving Obligations are collectively referred to herein as the
“Specified Primed Liens”.

I.              Continuing the Post-Petition Financing will permit the Debtors
to continue to pay employees, maintain business relationships with vendors,
suppliers and customers, make capital expenditures and satisfy other working
capital and operational needs, and otherwise

7


--------------------------------------------------------------------------------


finance their operations at a materially lower price than under the Pre-Petition
Amended Credit Agreement or under the Original Order.  The Post-Petition
Financing will also create certainty with respect to exit financing, at an
attractive cost.  Accordingly, replacing the Repaid Obligations with the
Post-Petition Financing was, and amending and restating the post-petition
financing under the Original Order is, in the best interests of the Debtors’
estates and creditors.

J.             The Debtors are unable to achieve their stated business goals
solely with the use of cash collateral and are unable to obtain unsecured credit
allowable under section 503(b)(l) of the Bankruptcy Code as an administrative
expense.  Financing on a post-petition basis is not otherwise available without
the Loan Parties’ granting, pursuant to section 364(c)(1) of the Bankruptcy
Code, claims having priority over any and all administrative expenses of the
kinds specified in sections 503(b), 507(b), and 546(c) of the Bankruptcy Code
other than as described below, and securing such indebtedness and obligations
with the security interests in and the liens upon the Collateral as described
below pursuant to sections 364(c) and (d) of the Bankruptcy Code.

K.            All of the holders of the Surviving Obligations, or their duly
authorized representatives, have consented to the Post-Petition Financing,
including, without limitation, the terms and conditions of the Original Order
and this Order.  Moreover, pursuant to paragraph 9 hereof, the holders of the
Surviving Obligations are granted certain adequate protection Liens on all
Collateral upon which they were not granted Liens prior to the Petition Date. 
As set forth below, the Surviving Obligations shall remain outstanding after
consummation of the Post-Petition Financing and the Liens upon the Collateral
securing the Surviving Obligations other than the Pari Passu Obligations shall
be subordinated to the Obligations and the Liens (as hereinafter defined)
granted pursuant to the Loan Documents and this Order pursuant to the

8


--------------------------------------------------------------------------------


terms and conditions of the Intercreditor Agreement, and the Liens securing the
Pari Passu Obligations and the Liens granted pursuant to the Loan Documents
shall be pari passu.  As set forth below, the priority of the Pre-Petition
Permitted Liens other than those securing the Surviving Obligations shall remain
unaffected by this Order.  Finally, the Post-Petition Financing will enable the
Debtors to continue operating their business at a lower cost and thereby
preserve and enhance the value of the Collateral for all entities, including,
without limitation, the holders of the Specified Primed Liens, the holders of
any Pre-Petition Permitted Lien and the holders of any other valid, perfected
and enforceable pre-petition Lien upon the Collateral (collectively, with the
Specified Primed Liens and the Pre-Petition Permitted Liens, the “Pre-Petition
Liens”).   Therefore, all Pre-Petition Liens are adequately protected with
respect to the Post-Petition Liens (as hereinafter defined) granted pursuant to
the Loan Documents and this Order, and no other or further adequate protection
is necessary to preserve the claims of any entity holding a Pre-Petition Lien
(except that provided by the U.S. Bank Orders).

L.             In an effort to identify the parties with potential Pre-Petition
Liens, the Debtors conducted a diligent review of their books and records to
identify all such parties. Counsel for the Debtors also conducted extensive
searches of state UCC filings.

M.           Notice of the hearing on the Motion and the relief requested in the
Motion has been given to (i) the Office of the United States Trustee for the
Southern District of New York; (ii) attorneys for the holders of the Repaid
Obligations and the Surviving Obligations or their duly authorized
representatives; (iii) all creditors known to the Debtors who may have or assert
liens or other charges or interests against the Collateral; and (iv) counsel for
the official committee of unsecured creditors (the “Committee”) in these Chapter
11 Cases. Based upon all of the foregoing, sufficient and adequate notice under
the circumstances of the hearing on the

9


--------------------------------------------------------------------------------


relief requested in the Motion has been given pursuant to sections 102(l),
364(c), and 364(d) of the Bankruptcy Code and Bankruptcy Rules 2002 and 4001(c).

N.            The Post-Petition Financing has been negotiated in good faith and
at arms-length between the Debtors and the Lenders, and any credit extended and
loans made to the Debtors (the “Loans”) and Letters of Credit issued for the
account of the Debtors pursuant to the Amended Credit Agreement shall be deemed
to have been extended, issued or made, as the case may be, in good faith as
required by, and within the meaning of section 364(e) of the Bankruptcy Code,
and the Lenders are entitled to the protections of section 364(e) of the
Bankruptcy Code.

O.            The terms of the Post-Petition Financing are fair and reasonable,
reflect the Debtors’ exercise of prudent business judgment consistent with their
fiduciary duties, and are supported by reasonably equivalent value and fair
consideration.

P.             This Court concludes that entry of this Order is in the best
interests of the Debtors’ estates and creditors because its implementation,
among other things, will allow for the availability to the Borrower of working
capital which is necessary to sustain the operations of the Debtors’ existing
business and enhance the Debtors’ prospects for successful reorganization.

Q.            On August 8, 2006, this Court entered a Final Order Authorizing
Debtors to Obtain Secured Post-Petition Financing on a Super Priority Basis
Pursuant to 11 U.S.C. §§ 105, 362, 363, 364 and 507(b) (the “Original Order”).

R.            Each of the foregoing findings by the Court will be deemed a
finding of fact if and to the full extent that it makes and contains factual
findings and a conclusion of law if and to the full extent that it makes legal
conclusions.

Based upon the foregoing findings and conclusions, and upon the record made
before this Court at the hearing on the Motion, and good and sufficient cause
appearing therefor,

10


--------------------------------------------------------------------------------


IT IS HEREBY ORDERED that:

1.             The Motion is granted, subject to the terms and conditions set
forth in this Order, and all objections to the Motion are resolved hereby or, to
the extent not resolved, are overruled.

2.             The Loan Parties are each expressly authorized and empowered to
execute and deliver to the Lenders the Loan Documents, including without
limitation, the Amended Credit Agreement, the Notes (to the extent requested by
the Lenders pursuant to the Loan Documents), the Route Security Agreement, the
First Amendment, the Intercreditor Agreement, and any other document of any kind
required to be executed and delivered in connection therewith.  The Loan Parties
are each authorized and obligated to comply with and perform, and are bound by,
all of the terms, conditions and waivers contained therein, and the Loan Parties
are each authorized and obligated to repay amounts borrowed, with interest and
any other allowed charges, to the Lenders in accordance with and subject to the
terms and conditions set forth in the Loan Documents and this Order.  None of
the Loan Documents, the Original Order nor this Order, nor any provision
thereof, nor any right arising under any thereof, shall be voidable or avoidable
under section 548 of the Bankruptcy Code, under any applicable State Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law, or otherwise.  The Loan Parties are further authorized and obligated
to pay all facility, commitment and other fees and expenses, including, without
limitation, all reasonable fees and expenses of professionals engaged by the A&C
Agent or any Lender, in accordance with the terms of the Amended Credit
Agreement and without further order of this Court.  All of the Obligations (as
defined in the Amended Credit Agreement), including, without limitation, all
loans made under the Amended Credit Agreement and interest thereon, together
with all

11


--------------------------------------------------------------------------------


 

reimbursement and other obligations in respect of Letters of Credit issued under
the Amended Credit Agreement, all Hedging Obligations (to the extent included in
the definition of Obligations under the Amended Credit Agreement) and all fees,
costs, expenses, indebtedness, obligations and liabilities of the Loan Parties
to the A&C Agent and the Lenders under or in respect of the Loan Documents and
this Order, are hereinafter referred to as the “Obligations.”

3.             The Loan Parties are expressly authorized to (a) borrow from the
Lenders, on the terms and subject to the conditions and limitations in
availability set forth in the Loan Documents and this Order, a total of up to
$1,225,000,000 of Loans (inclusive of Letters of Credit) and (b) guarantee all
of the Obligations, all on the terms set forth in the Loan Documents. The
Borrower is authorized to use the proceeds of the Loans, and to request the
issuance of Letters of Credit under the Amended Credit Agreement, to fund, among
other things, (x) fees and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) due and payable under the Loan Documents, (y) the
working capital needs of the Borrower and its Subsidiaries from time to time,
and (z) for other general corporate purposes of the Borrower.

4.             Intentionally Omitted.

5.             Intentionally Omitted.

6.             Effective upon the date of the Original Order, the automatic stay
pursuant to section 362(a) of the Bankruptcy Code, and any and all other stays
and injunctions which are or may be applicable, shall be and hereby are modified
and vacated as to the Lenders and the A&C Agent, the holders of the Pari Passu
Obligations, the holders of the Second Lien Obligations and all of the
Collateral, (a) so that if an Event of Default (as defined in the Amended Credit
Agreement) occurs, subject to paragraph 14 of this Order, the Lenders and the
A&C Agent shall be entitled to terminate the Post-Petition Financing and to
exercise any and all

12


--------------------------------------------------------------------------------


 

of their rights and remedies under the Amended Credit Agreement, the other Loan
Documents and this Order and (b) so that the Lenders and the A&C Agent, the
holders of the Pari Passu Obligations and the holders of the Second Lien
Obligations may exercise and discharge their respective rights and obligations
under the Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, no Loans, Letters of Credit, cash Collateral or any portion of the
Carve-Out (as defined below) may be used to (a) object to or contest in any
manner, or raise any defenses to, the validity, perfection, priority, extent or
enforceability of the Obligations owing to the Lenders or A&C Agent, or the
liens in favor of the Lenders or A&C Agent securing such Obligations, (b) assert
any claims or causes of action against the Lenders or A&C Agent, or their
respective agents, affiliates, representatives, attorneys and advisors, (c)
prevent, hinder or intentionally delay the A&C Agent’s or any Lender’s
enforcement or realization on the cash Collateral or the Collateral in
accordance with the Loan Documents and this Order (other than exercising the
Debtors’ rights under paragraph 14 of this Order), or (d) seek to modify any of
the rights granted to the A&C Agent or the Lenders hereunder or under the Loan
Documents, in each of the foregoing cases without such parties’ prior written
consent.

7.             In accordance with sections 364(c)(1) and 507(b) of the
Bankruptcy Code, subject to paragraphs 8 and 10 below, subject to the
Intercreditor Agreement, and subject to rights, claims and causes of action
arising under §§ 544-550 of the Bankruptcy Code and the proceeds thereof
(excluding actions relating to the Repaid Obligations and the Liens securing
such Repaid Obligations), the Obligations shall constitute claims (the
“Super-Priority Claims”) with priority in payment over any and all
administrative expenses of the kinds specified or ordered pursuant to any
provision of the Bankruptcy Code, including, but not limited to, sections 105,
326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b) and 546(c) of the Bankruptcy
Code and

13


--------------------------------------------------------------------------------


 

shall at all times be senior to the rights of the Debtors or any successor
trustee to the extent permitted by law, and the claims of any other creditor
(including, without limitation, the holders of the Surviving Obligations and the
Repaid Obligations in the Chapter 11 Cases or any subsequent proceedings under
the Bankruptcy Code, including, without limitation, any chapter 7 cases if any
of the Debtors’ cases are converted to cases under chapter 7 of the Bankruptcy
Code, subject only to the Carve-Out.  No cost or expense of administration under
sections 105, 364(c)(1), 503(b), 506(c), 507(b) of the Bankruptcy Code or
otherwise, shall be senior to, equal to, or pari passu with, the Super-Priority
Claim of the Lenders arising out of the Obligations, subject only to the
Carve-Out.  As long as no unwaived Event of Default under the Amended Credit
Agreement has occurred (each a “Carve-Out Event”), the Debtors shall be
permitted to pay compensation and reimbursement of expenses incurred prior to a
Carve-Out Event authorized to be paid under sections 330 and 331 of the
Bankruptcy Code or otherwise pursuant to an order of the Bankruptcy Court, as
the same may be due and payable, and such payments shall not reduce the
Carve-Out.

8.             As security for the Obligations, and as provided in the Loan
Documents, the A&C Agent and the Lenders shall have and are hereby granted
(effective and continuing upon the date of the Original Order and without the
necessity of the execution, filing and/or recordation by the Loan Parties of
mortgages, security agreements, financing statements or otherwise), valid and
perfected security interests in and Liens upon (the “Post-Petition Liens”) all
Collateral (as defined in the Amended Credit Agreement), including, without
limitation, all Pacific Routes and related Slots and Gate Leaseholds, as set
forth in the Amended Credit

14


--------------------------------------------------------------------------------


 

Agreement (collectively with all proceeds and products of any or all of the
foregoing, the “Collateral”),(3) with the following priority:

(a)           pursuant to section 364(c)(2) of the Bankruptcy Code, a first
priority, perfected Post-Petition Lien upon all of the Loan Parties’ right,
title and interest in, to and under all Collateral that is not otherwise
encumbered by a Pre-Petition Lien;

(b)           pursuant to section 364(c)(3) of the Bankruptcy Code, a perfected
Post-Petition Lien upon all of the Loan Parties’ right, title and interest in,
to and under all Collateral that is encumbered by a Pre-Petition Lien,
subordinate to the Pre-Petition Permitted Liens; and

(c)           pursuant to section 364(d)(1) of the Bankruptcy Code, a senior,
priming, perfected Post-Petition Lien upon all of the Loan Parties’ right, title
and interest in, to and under the Collateral that is encumbered by a
Pre-Petition Lien, with priority pari passu with the Liens securing the Pari
Passu Obligations and with priority senior to all Liens other than the
Pre-Petition Permitted Liens;

9.             As adequate protection with respect to the Post-Petition Liens,
U.S. Bank is hereby granted Liens upon any Collateral upon which it was not
granted Liens prior to the Petition Date.  Such adequate protection Liens shall
have the same priority as U.S. Bank’s Pre-Petition Liens on the Collateral upon
which it was granted Liens prior to the Petition Date after giving effect to
this Order.  Promptly upon the request of U.S. Bank, the Debtors shall, and are
hereby authorized and directed to, execute and deliver amendments to their
pre-petition security

--------------------------------------------------------------------------------

(3)           For the avoidance of doubt, the Collateral will not include any
“equipment” as defined in section 1110(a)(3) of the Bankruptcy Code.

15


--------------------------------------------------------------------------------


 

documents with U.S. Bank for the sole purpose of adding any Collateral upon
which U.S. Bank was not granted Liens prior to the Petition Date to the
description of collateral under such pre-petition security documents; provided,
however, that the adequate protection Liens granted herein shall be effective
and enforceable by U.S. Bank regardless whether the Debtors have executed and
delivered such amendments.

10.           Notwithstanding any contrary provision of this Order or the
Amended Credit Agreement, including, without limitation, paragraph 8 hereof, the
Post-Petition Liens and Super-Priority Claims granted to the A&C Agent and the
Lenders pursuant to the Amended Credit Agreement and this Order shall be subject
and subordinate to (a) prior to the occurrence of a Carve-Out Event, unpaid
professional fees and disbursements incurred by the professionals retained,
pursuant to sections 327 or 1103(a) of the Bankruptcy Code, by the Debtors, the
statutory committee of retired employees and the Committee, and approved and
allowed by this Court pursuant to sections 330 and 331 of the Bankruptcy Code,
the expenses of members of the Committee and the expenses of members of the
statutory committee of retired employees, (b) following the occurrence and
during the pendency of a Carve-Out Event, the payment of allowed professional
fees and disbursements incurred after the occurrence and during the pendency of
a Carve-Out Event by the professionals retained, pursuant to sections 327 or
1103(a) of the Bankruptcy Code, by the Debtors, the statutory committee of
retired employees and the Committee, and the expenses of (i) members of the
Committee and (ii) members of the statutory committee of retired employees, in
an aggregate amount not to exceed $30,000,000, and (c) quarterly fees required
to be paid pursuant to 28 U.S.C. § 1930(a)(6) and any fees payable to the Clerk
of the Bankruptcy Court and any agent thereof (collectively, the “Carve-Out”),
provided, however, that (x) the Carve-Out shall not be used to pay professional
fees and disbursements

16


--------------------------------------------------------------------------------


 

incurred in connection with asserting any claims or causes of action against
Lenders or A&C Agent, including formal discovery proceedings in anticipation
thereof, and/or challenging any Lien of Lenders or A&C Agent with respect to the
Obligations (but may be used to exercise the Debtor’s rights under paragraph 14
hereof), and (y) nothing herein shall be construed to impair the ability of any
party to object to any of the fees, expenses, reimbursement or compensation
described above in this paragraph 10.

11.           The Loan Parties are each expressly authorized and empowered to
execute and deliver to the Lenders the Intercreditor Agreement.  The Loans
preserve, maintain and enhance the going concern value of the Debtors and, other
than as provided in this Order, the Intercreditor Agreement and the U.S. Bank
Orders no other or further adequate protection within the meaning of sections
361 and 364 of the Bankruptcy Code is necessary to preserve the claims of any
entity, including, without limitation, the claims of the holders of any
Pre-Petition Liens.  In the event that it is subsequently determined that the
holders of any Pre-Petition Liens are or become entitled to the priority status
set forth in section 507(b) of the Bankruptcy Code, such priority treatment
shall be subject and subordinate to the Carve-Out and the Obligations.

12.           None of the Debtors, the Debtors’ estates or the Debtors’
professionals shall assert a claim under section 506(c) of the Bankruptcy Code
for any costs and expenses incurred in connection with the preservation,
protection or enhancement of, or realization by the A&C Agent or Lenders upon,
the Collateral.  The Lenders shall not be subject to the equitable doctrine of
“marshaling” or any other similar doctrine with respect to any Collateral. 
Neither the A&C Agent nor any of the Lenders shall be required to file or serve
financing statements, mortgages, notices of lien or similar instruments which
otherwise may be required under federal or state law in any jurisdiction, or
take any action, including taking possession, to validate and

17


--------------------------------------------------------------------------------


 

perfect the Post-Petition Liens.  If, however, the A&C Agent or any Lender, in
their sole discretion, shall determine to file any such financing statements,
mortgages, agreements, notices of lien or similar instruments, or to otherwise
confirm perfection of such Post-Petition Liens, the Debtors are obligated to
cooperate with and assist in such process to the extent provided in the Amended
Credit Agreement, and all such documents shall be deemed to have been perfected
at the time of and on the date of the Original Order, and shall be and hereby
are deemed and adjudicated senior to any other post-petition filing by any other
person or entity with respect to the same collateral.

13.           As long as any portion of the Obligations remains unpaid, or any
Loan Document remains in effect (without prejudice to other Events of Default
set forth in the Amended Credit Agreement), it shall constitute an Event of
Default if (a) there shall be entered any order dismissing any of the Chapter 11
Cases, or an order with respect to any of the Chapter 11 Cases shall be entered
by the Bankruptcy Court, or the Debtors shall file an application for an order,
converting any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code, (b) there shall be entered any order appointing a chapter 11
trustee in any of the Chapter 11 Cases, (c) there shall be entered any order
staying, reversing, vacating or otherwise modifying, in each case without the
prior written consent of the A&C Agent, the Amended Credit Agreement, the
Original Order or this Order, (d) there shall be appointed an examiner in any of
the Chapter 11 Cases having enlarged powers (beyond those set forth under
sections 1106(a)(3) and (4) of the Bankruptcy Code), or (e) there shall be
entered in any of the Chapter 11 Cases or any subsequent chapter 7 case any
order which authorizes under any section of the Bankruptcy Code, including
section 105 or 364 of the Bankruptcy Code, (i) the granting of any lien or
security interest in the Collateral in favor of any party other than the A&C
Agent and the Lenders, or (ii)

18


--------------------------------------------------------------------------------


 

the obtaining of credit or the incurring of indebtedness that is entitled to
super-priority administrative status, in either case equal or superior to that
granted to the A&C Agent and the Lenders pursuant to this Order, or the Debtors
seek any of the foregoing relief in this paragraph 12; unless, in connection
with any transaction cited in clause (e)(i) or (e)(ii) of this paragraph 12,
such order requires that the Obligations shall first be indefeasibly paid in
full in cash (including cash collateralization of all Letters of Credit). 
Otherwise, and in addition to creating an Event of Default, the Debtors, on
behalf of their estates, expressly waive any right to request this Court’s
approval of such a transaction.

14.           Upon the occurrence of and during the continuance of an Event of
Default (copies of which default provisions are attached hereto as Appendix A to
this Order and incorporated herein by reference), the A&C Agent and the Lenders
may, acting pursuant to the Amended Credit Agreement, exercise rights and
remedies and take all or any of the following actions without further relief
from the automatic stay pursuant to section 362(a) Bankruptcy Code or any other
applicable stay or injunction (which have been modified and vacated, as
heretofore ordered, to the extent necessary to permit such exercise of rights
and remedies and the taking of such actions) or further order of or application
to this Court: (a) terminate the Commitment and thereafter cease to issue
Letters of Credit or make Loans to the Loan Parties; (b) declare the principal
of and accrued interest, fees and other liabilities constituting the Obligations
to be due and payable; (c) set-off amounts in any of the Loan Parties’ accounts
maintained with a Lender or otherwise enforce rights against any Collateral in
the possession of the A&C Agent or Lenders; (d) charge a default rate of
interest as set forth in the Loan Documents; and/or (e) take any other action or
exercise any other right or remedy permitted to the Lenders under the Loan
Documents, this Order, or by operation of law; provided, however,

19


--------------------------------------------------------------------------------


that the A&C Agent and the Lenders may not exercise their rights under clauses
(c) or (e) without first providing five business days’ written notice to counsel
for the Debtors and the Committee.  The Debtors waive any right to seek relief
under the Bankruptcy Code, including, without limitation, under section 105, to
the extent any such relief would in any way restrict or impair the rights and
remedies of the A&C Agent or the Lenders set forth in this Order and in the Loan
Documents.  If any of the Debtors or any other person challenges the occurrence
of an Event of Default, any such objector’s remedy shall be, and hereby is,
limited to requesting a hearing before this Court on two business days’ written
notice to Lenders and the A&C Agent for the purpose of seeking relief consistent
with this Order and the Loan Documents and, at such hearing, obtaining such
relief if ordered by the Court.  Lenders and the A&C Agent shall be permitted
immediately to take any action described in clauses (a), (b) and (d) above, but
unless the Court orders otherwise, Lenders and the A&C Agent shall not take the
actions described in clauses (c) or (e) above pending any such hearing.

15.           The Debtors are authorized to perform all acts, and execute and
comply with the terms of such other documents, instruments and agreements in
addition to the Loan Documents, as the A&C Agent or the Lenders or U.S. Bank may
reasonably require, as evidence of and for the protection of the Obligations and
the Pari Passu Obligations, or which otherwise may be deemed reasonably
necessary by the A&C Agent or the Lenders or U.S. Bank to effectuate the terms
and conditions of this Order and the Loan Documents.  The Debtors, the A&C Agent
and the Lenders are hereby authorized to implement, in accordance with the terms
of the Amended Credit Agreement, any non-material modifications (including,
without limitation, any change in the number or composition of the Lenders) of
the Amended Credit Agreement without further order of this Court.

20


--------------------------------------------------------------------------------


16.           Without limiting the rights of access and information afforded the
A&C Agent and the Lenders under the Loan Documents, the Loan Parties shall be
required to afford representatives, agents and/or employees of the A&C Agent and
the Lenders reasonable access to the Loan Parties’ premises and their records in
accordance with the Loan Documents and shall cooperate, consult with, and
provide to such persons all such non-privileged information and information not
subject to a binding confidentiality agreement, as they may reasonably request.

17.           The Loan Parties shall be liable for all Obligations.

18.           Having been found to be extending credit, issuing Letters of
Credit and making Loans to the Loan Parties in good faith, based on the record
before this Court, the A&C Agent and the Lenders shall be entitled to the full
protection of section 364(e) of the Bankruptcy Code with respect to the
Obligations and the Post-Petition Liens created, adjudicated or authorized by
the Original Order and this Order (including, without limitation, the priming
liens granted herein) in the event that the Original Order or this Order or any
finding, adjudication, or authorization contained herein is stayed, vacated,
reversed or modified on appeal.  Any stay, modification, reversal or vacation of
the Original Order or this Order shall not affect the validity of any
Obligations of the Loan Parties to the A&C Agent or the Lenders incurred
pursuant to the Original Order or this Order.  Notwithstanding any such stay,
modification, reversal or vacation, all Loans made and all Letters of Credit
issued pursuant to the Original Order and this Order and the Amended Credit
Agreement and all Obligations incurred by the Loan Parties pursuant hereto prior
to the effective date of any such stay, modification, reversal or vacation shall
be governed in all respects by the original provisions of the Original Order and
hereof, and the A&C Agent and the Lenders shall be entitled to all the rights,
privileges and benefits, including without

21


--------------------------------------------------------------------------------


limitation, the liens, security interests and first priorities granted herein
with respect to all such Obligations.

19.           The provisions of this Order and any actions taken pursuant hereto
shall survive entry of any order (a) confirming any plan of reorganization in
the Chapter 11 Cases (and, to the extent not satisfied in full in cash or
converted into the Exit Facilities in accordance with the terms of the Amended
Credit Agreement, the Obligations shall not be discharged by the entry of any
such order, or pursuant to section 1141(d)(4) of the Bankruptcy Code, the
Debtors having hereby waived such discharge); (b) converting any of the Chapter
11 Cases to a chapter 7 case; or (c) dismissing any of the Chapter 11 Cases, and
the terms and provisions of this Order as well as the Super-Priority Claims and
Post-Petition Liens granted pursuant to this Order and the Loan Documents shall
continue in full force and effect notwithstanding the entry of such order, and
such Super-Priority Claims and Post-Petition Liens shall maintain their priority
as provided by this Order until all of the Obligations are indefeasibly paid in
full in cash and discharged.

20.           To the fullest extent permitted by law, the provisions of this
Order and the Loan Documents shall be binding upon and inure to the benefit of
the A&C Agent, the Lenders, the Debtors, and their respective successors and
assigns, including any trustee or other fiduciary hereafter appointed in the
Chapter 11 Cases or in subsequent chapter 7 cases as a legal representative of
the Debtors or their estates.

21.           To the extent any holder of a Pre-Petition Lien can demonstrate
that it did not receive actual or constructive notice of the Motion, its sole
and exclusive remedy is, and shall be limited to, requesting that other or
additional adequate protection of its Pre-Petition Lien be provided by the
Debtors.  The priming liens and all other rights granted to the A&C Agent and
Lenders pursuant to this Order shall not be affected thereby in any way.

22


--------------------------------------------------------------------------------


22.           The A&C Agent and the Lenders are hereby relieved of the
requirement to file proofs of claim in these Chapter 11 Cases with respect to
any Obligations and any other claims or liens granted hereunder or created
hereby.

23.           Nothing in this Order or in any of the Loan Documents or any other
documents related to this transaction shall in any way be construed or
interpreted to impose or allow the imposition upon the A&C Agent or the Lenders
any liability for any claims arising from the prepetition or post-petition
activities of the Debtors in the operation of their business, or in connection
with their restructuring efforts.  The A&C Agent and the Lenders shall not be
deemed to be in control of the operations of the Debtors or to be acting as a
“responsible person” or “owner or operator” with respect to the operation or
management of the Debtors (as such terms, or any similar terms, are used in the
United States Comprehensive Environmental Response, Compensation and Liability
Act, 29 U.S.C. §§9601 et. seq. as amended, or any similar federal or state
statute).

24.           Prior to the date that the DIP Facilities are converted into the
Exit Facilities, the parties to the Amended Credit Agreement may enter into
waivers, consents or amendments thereto in accordance with the terms and
conditions of the Amended Credit Agreement without further order of this Court,
provided that (i) the agreement as so modified is not materially more adverse to
the Debtors than that approved, (ii) notice of all amendments is filed with this
Court, and (iii) notice of all amendments (other than those that are ministerial
or technical and do not adversely affect the Debtors) are provided in advance to
counsel for the Committee, all parties required to be served pursuant to prior
orders of this Court governing notice, and the U.S. trustee.

23


--------------------------------------------------------------------------------


25.           To the extent any provision of this Order conflicts with any
provision of the Motion or any Loan Document, the provisions of this Order shall
control.  Nothing herein shall modify or impair any Liens or security interests
in favor of U.S. Bank on any assets of the Debtors other than the Collateral,
including, without limitation, liens or security interests in the Holdback
Amount (defined in the U.S. Bank Orders), as the same may increase or decrease
from time to time, or other cash collateral accounts or other rights provided to
U.S. Bank under the U.S. Bank Orders.

26.           The Court has and will retain jurisdiction to enforce this Order
according to its terms.

27.           This Order shall become effective and supercede the Original Order
upon the satisfaction or waiver of all conditions precedent to the effectiveness
of the First Amendment set forth in Section 3(a) of the First Amendment.

28.           Upon the Exit Facilities Conversion Date, this Order shall be of
no further force and effect.

Dated:    February     , 2007

New York, New York

 

 

 



 

UNITED STATES BANKRUPTCY JUDGE

 

24


--------------------------------------------------------------------------------


Appendix A

Events of Default

a.             the Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof, provided that the
Administrative Agent shall have informed the Borrower of the amount owing; or

b.             any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate furnished by it at any time under or in connection with this
Agreement or any such other Loan Document shall prove to have been inaccurate in
any material respect on or as of the date made or deemed made, and such default
shall continue unremedied for a period of 30 days after written notice to the
Borrower by the Administrative Agent or the Required Lenders; or

c.             any loan party shall default in the observance or performance of
any agreement contained in sections 6.15(b), 6.16(d), 7.3 (other than any
default resulting from a nonconsensual lien), 7.4, 7.5 or 7.6; or

d.             any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days (or 15 days in the
case of Section 7.1) after notice to the Borrower from the Administrative Agent
or the Required Lenders; or

e.             at any time prior to the Exit Facilities Conversion Date if any
of the following would give rise to an administrative claim under the Bankruptcy
Code, including, but not limited to, those administrative claims arising under
sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c) or 726
of the Bankruptcy Code and at any time subsequent to the Exit Facilities
Conversion Date, (i) Holdings or any of its Subsidiaries shall (x) default in
making any payment of any Indebtedness (excluding the Obligations) which default
is in excess of $10,000,000 beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (y)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (excluding the Obligations) if such Indebtedness is
in excess of $25,000,000 in the case of any one issue of indebtedness or in
excess of $50,000,000 in the case of all such Indebtedness when aggregated with
all Lease claims described in clause (iii)(y) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders-of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or (ii) any
Indebtedness (other than the Obligations), individually in excess of
$25,000,000, or in the aggregate in excess of $50,000,000 (when aggregated with
all Lease claims described in clause (iii)(y)), of any Loan Party or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof; or (iii) any Loan Party or any of its Subsidiaries shall
default in the observance or performance of any agreement or condition relating
to any Lease if (x) the default is with respect to any payment in excess of
$10,000,000 beyond the period of grace (not to exceed 10 days), if any, provided
in the Lease or (y) the effect of such default is to give the lessor pursuant to
such Lease a claim against any Loan Party (after deducting from such claim the
value of the property subject to such Lease) in excess of $25,000,000 in the
case of any one Lease or in excess of $50,000,000 in the case of all Leases and
all Indebtedness described in clause (i)(y) or (ii) of this Section, or


--------------------------------------------------------------------------------


f.              At any time subsequent to the Exit Facilities Conversion Date,
(i) any Loan Party or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, conservator, custodian or other
similar official for all or substantially all of its assets, or any Loan Party
or any of its Significant Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Loan
Party or any of its Significant Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged and unbonded for a period of 60 days; or (iii) there
shall be commenced against any Loan Party or any of its Significant Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or substantially
all of its assets that results in the entry of an order for any such relief that
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) any Loan Party or any of its Significant
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) any Loan Party or any of its Significant
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

g.             ERISA,  After the Exit Facilities Conversion Date,

i.              any “reportable event” as described in Section 4043 of ERISA or
the regulations thereunder (excluding those events for which the requirement for
notice has been waived by the PBGC), or any other event or condition, which the
Required Lenders determine constitutes reasonable grounds under Section 4042 of
ERISA for the termination of any Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer or
liquidate any Pension Plan shall have occurred; or

ii.             a trustee shall be appointed by a United States District Court
to administer any Pension Plan; or

iii.            the PBGC shall institute proceedings to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan; or

iv.            Holdings or any of its ERISA Affiliates shall become liable to
the PBGC or any other party under Section 4062, 4063 or 4064 of ERISA with
respect to any Pension Plan; or

v.             Holdings or any of its ERISA Affiliates shall become liable to
any Multiemployer Plan under Section 4201 et seq. of ERISA; or

vi.            any Pension Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof unless a waiver of such
standard or extension of any amortization period is granted under Section 412 of
the Code; or

vii.           a contribution required to be made to a Pension Plan or a
Multiemployer Plan has not been timely made; or

viii.          any Loan Party or any Subsidiary of Holdings or any ERISA
Affiliate has incurred or is likely to incur a liability to or on account of a
Plan under Section 502(i), or 502(l) of ERISA or Section 4975 of the Code; or


--------------------------------------------------------------------------------


ix.            any Loan Party or any Subsidiary of any Loan Party has incurred
or is likely to incur liabilities pursuant to one or more employee welfare
benefit plans (as defined in Section 3(1) of ERISA) that provide benefits to
retired employees or other former employees (other than as required by Section
601 of ERISA) or employee pension benefit plans (as defined in Section 3(2) of
ERISA) other than Pension Plans;

if as of the date thereof or any subsequent date, the sum of each Loan Party’s
and its ERISA Affiliates’ various liabilities (such liabilities to include,
without limitation, any liability to the PBGC or to any other party under
Section 4062, 4063 or 4064 of ERISA with respect to any Pension Plan, or to any
Multiemployer Plan under Section 4201 et seq. of ERISA, and to be calculated
after giving effect to the tax consequences thereof) as a result of such events
listed in subclauses (i) through (ix) above exceeds $100,000,000; or

h.             one or more judgments or decrees shall be entered against any
Loan Party or any of its Subsidiaries involving a liability of $25,000,000 or
more in the case of any one such judgment or decree or $50,000,000 or more in
the aggregate for all such judgments and decrees (in each case to the extent not
paid or fully covered by insurance provided by a carrier that has acknowledged
coverage) and any such judgments or decrees shall not have been vacated,
discharged, satisfied or stayed or bonded pending appeal within 60 days from the
entry thereof, or

i.              the guarantee contained in Section 9 shall cease, for any
reason, to be in full force and effect or any Loan Party or any Affiliate of any
Loan Party shall so assert; or

j.              any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party, any Affiliate of any Loan Party or
any party to the Intercreditor Agreement shall so assert, or any Lien created by
any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby or any Loan Party shall
assert in writing the invalidity, unenforceability or lack of priority of such
Liens; or

k.             the number of Flights by the Borrower during any fiscal quarter
using the Pacific Routes declines by more than 25% from the number of Flights by
the Borrower using the Pacific Routes during the corresponding quarterly period
in the fiscal year ending December 31, 2004 (and calculated in the same manner);
or

l.              the aggregate number of Disposed Japanese Foreign Slots plus
Unavailable Japanese Foreign Slots shall exceed 15% of the Base Number of
Japanese Foreign Slots; or

m.            prior to the Exit Facilities Conversion Date, the Cases shall be
dismissed (or the Bankruptcy Court shall make a ruling requiring the dismissal
of the Cases), suspended or converted to a case under chapter 7 of the
Bankruptcy Code, or any Loan Party shall file any pleading requesting any such
relief; or a motion shall be filed by any Loan Party for the approval of, or
there shall arise, (i) any other Claim having priority senior to or pari passu
with the claims of the Lenders under the Loan Documents or any other claim
having priority over any or all administrative expenses of the kind specified in
clause (b) of Section 503 or clause (b) of Section 507 of the Bankruptcy Code
(other than the Carve-Out) or (ii) any Lien on the Collateral having a priority
senior to or pari passu with the Liens and security interests granted herein,
except as expressly provided herein and in the DIP Order; or

n.             (i) prior to the Exit Facilities Conversion Date, the DIP Order
shall cease to be in full force and effect, (ii) the Loan Parties shall fail to
comply with the terms of the DIP Order in any material respect or (iii) the DIP
Order shall be amended, supplemented, stayed, reversed, vacated or otherwise
modified (or any Loan Party shall apply for authority to do so) in any respect
materially adverse to the Lenders without the written consent of the Required
Lenders (or any Loan Party shall file, or otherwise support, any pleading
seeking such relief described in this subparagraph); or


--------------------------------------------------------------------------------


o.             prior to the Exit Facilities Conversion Date, the Bankruptcy
Court shall enter an order appointing a trustee under chapter 7 or chapter 11 of
the Bankruptcy Code, or a responsible officer or an examiner with enlarged
powers relating to the operation of the business (powers beyond those set forth
in subclauses (3) and (4) of clause (a) of Section 1106 of the Bankruptcy Code)
under clause (b) of Section 1106 of the Bankruptcy Code in any of the Cases (or
any Loan Party shall file, or otherwise support, any pleading seeking such
relief described in this subparagraph); or

p.             prior to the Exit Facilities Conversion Date, the exclusive
period that the Loan Parties have to file a Plan of Reorganization under the
Cases shall terminate or be otherwise lifted without the Loan Parties having
filed such a plan, or a Plan of Reorganization is filed which, except as
contemplated by Section 5.5, does not provide for the payment in full in cash of
the Obligations on or prior to the date of consummation thereof; or

q.             prior to the Exit Facilities Conversion Date, the Loan Parties or
any of their Subsidiaries shall support (in any such case by way of any motion
or other pleading filed with the Bankruptcy Court or any other writing to
another party-in-interest executed by or on behalf of the Loan Parties or any of
their Subsidiaries) any other Person’s opposition of any motion made in the
Bankruptcy Court by the Lenders seeking confirmation of the amount of the
Lenders’ claim (exclusive of any bona fide dispute regarding the amount of such
claim) or the validity and enforceability of the Liens in favor of the
Collateral Agent; or

r.              prior to the Exit Facilities Conversion Date, the Loan Parties
or any of their Subsidiaries shall seek to, or shall support (in any such case
by way of any motion or other pleading filed with the Bankruptcy Court or any
other writing to another party-in-interest executed by or on behalf of the Loan
Parties or any of their Subsidiaries) any other Person’s motion to, disallow in
whole or in part the Lenders’ claim in respect of the Obligations (exclusive of
any bona fide dispute regarding the amount of such claim) or to challenge the
validity and enforceability of the Liens in favor of the Collateral Agent, (ii)
such Liens and/or super-priority claims shall otherwise cease to be valid and
perfected in all respects or (iii) such Liens and/or super-priority claims shall
otherwise cease to be enforceable in any material respect.


--------------------------------------------------------------------------------


Appendix B

First Amendment (see Exhibit 10.1 to 10-Q)


--------------------------------------------------------------------------------


Exhibit B to the First Amendment, dated as of March 9, 2007, to the Northwest
Airlines, Inc. Credit Agreement

(attached)


--------------------------------------------------------------------------------


CERTIFICATE

References are hereby made to (i) the Super Priority Debtor in Possession and
Exit Credit and Guarantee Agreement, dated as of August 21, 2006 (the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
Northwest Airlines Corporation (“Holdings”), Northwest Airlines Holdings
Corporation (“NWAC”), NWA Inc. (“NWA”), Northwest Airlines, Inc. (the
“Borrower”), the Documentation Agent, Co-Documentation Agent, Syndication Agent,
Co-Syndication Agent, Co-Arrangers, and Joint Lead Arrangers named therein,
Lenders from time to time party thereto, and Citicorp USA, Inc., as
Administrative Agent (the “Administrative Agent”) and (ii) the First Amendment
to the Credit Agreement, dated as of the date hereof, among Holdings, NWAC, NWA,
Borrower, Lenders party thereto and the Administrative Agent.

The undersigned Senior Vice President and Treasurer of each of the Borrower,
Holdings, NWAC and NWA (each, a “Certifying Loan Party”) hereby certifies that
the representations and warranties of each Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of such Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

The undersigned Secretary of each Certifying Loan Party certifies as follows:

1.             There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against any Certifying Loan Party, not has any other
event occurred adversely affecting or threatening the continued corporate
existence of any Certifying Loan Party.

2.             Each Certifying Loan Party is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization.

3.             Annex 2, Annex 3, Annex 4 and Annex 5 attached to the Closing
Certificate dated August 21, 2006 are, respectively, the true and complete
copies of the Amended and Restated Bylaws of the Borrower, the Amended and
Restated Bylaws of Holdings, the Amended and Restated Bylaws of NWAC and the
Amended and Restated Bylaws of NWA, each as in effect on the date hereof.

4.             Annex 6, Annex 7, Annex 8 and Annex 9 attached to the Closing
Certificate dated August 21, 2006 are, respectively, the true and complete
copies of the Restated Articles of Incorporation of the Borrower, the Restated
Certificate of Incorporation of Holdings, the Second Amended and Restated
Certificate of Incorporation of NWAC, and the Restated Certificate of
Incorporation of NWA, each as in effect on the date hereof.

IN WITNESS WHEREOF, the undersigned have herein set our names as of the date set
forth below.

 

 

 

Name: Daniel B. Matthews

 

Name: Michael L. Miller

Title: Senior Vice President and Treasurer

 

Title: Secretary

 

 

 

Date: March ___, 2007

 

 

 

 

 


--------------------------------------------------------------------------------